     Case 2:17-cv-01247-JAM-KJN Document 68 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD GOMEZ,                                     No. 2: 17-cv-1247 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS &
                                                        RECOMMENDATIONS
14    CDCR, et al.,
15                       Defendants.
16

17          By order filed February 28, 2020, this court directed plaintiff to file a pretrial statement on

18   or before May 16, 2020. Plaintiff has not responded to the court’s order. The court will therefore

19   recommend that this action be dismissed without prejudice. See Fed. R. Civ. P. 16(f); Local Rule

20   110.

21          In accordance with the above, IT IS HEREBY ORDERED that:

22          1. Defendants are relieved from filing a pretrial statement.

23          2. The pretrial conference set for June 13, 2020, is vacated; and

24          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

25   Fed. R. Civ. P. 16(f); Local Rule 110.

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

28   being served with these findings and recommendations, any party may file written objections with
                                                        1
     Case 2:17-cv-01247-JAM-KJN Document 68 Filed 05/27/20 Page 2 of 2

 1   the court and serve a copy on all parties. Such a document should be captioned “Objections to

 2   Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be

 3   filed and served within fourteen days after service of the objections. The parties are advised that

 4   failure to file objections within the specified time may waive the right to appeal the District

 5   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6   Dated: May 27, 2020

 7

 8

 9

10

11
     Gom1247.fpt
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
